Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-6 are directed to a printing apparatus and method for operating it. Claims 1 and 6 identify the uniquely distinct features of “the processor performs control for displaying a first image on the first screen and, simultaneously, displaying a second image on the second screen, and a first action of a user on which guidance is provided by the first image and a second action of a user on which guidance is provided by the second image are actions configured to be performed simultaneously”. The closest prior art Tanaka (US 2007/0031141) teaches image processing method comprising a first step of displaying a moving image being captured on a display and a second step of displaying a still image captured in response to a still image capture instruction on the display simultaneously with the moving image being captured when receiving the still image capture instruction during display of the moving image on the display in the first step and an image processing apparatus using the same (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art has been considered by the examiner but not found to be teaching the claimed subject matter:
Ito (JP 2007-320053, English Abstract) an MFP (multi-function peripheral) is equipped with an image forming part for forming an image on a paper, an LCD (liquid crystal display) for displaying a first screen so as to visually confirm it from a first direction and displaying a second screen so as to visually confirm it from a second direction different from the first direction, and a CPU for displaying the first screen and the second screen by controlling the LCD. When one image selected from a plurality of images related by a hierarchical structure is displayed on the LCD as the first screen (S02, S05 and S09), the CPU displays an image indicating a position in the hierarchical structure of the image displayed as the first screen as the second screen (S03, S06 and S10) on the LCD (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675